Citation Nr: 1427351	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-08 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.  
  
2.  Entitlement to an initial disability rating in excess of 20 percent for cervical spine strain with degenerative disc disease. 

3.  Entitlement to an initial disability rating in excess of 20 percent for lumbosacral strain with wedge deformities of the thoracic spine.


REPRESENTATION

Veteran represented by:	Stephen M. Vaughn, Agent


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In April 2012, the RO requested records of the Veteran's Social Security Administration (SSA) benefits for his disabilities.  Later that same month, SSA provided the RO the information via compact disk.  In a May 2012 deferred rating decision, the RO indicated that it received a compact disk of the Veteran's SSA records the month prior; however, noted that the disk did not contain any of the Veteran's records.  The RO concluded that another request for the records should be made.  However, there is no indication of record that the RO made such request, nor are the SSA records of record.  As such records are potentially relevant to the Veteran's claim, they must be obtained from SSA on remand.  38 C.F.R. § 3.159(c)(2) (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the most recent VA outpatient treatment records in the claims file are dated in January 2011 from the VA Medical Center in Milwaukee, Wisconsin.  On remand, ongoing relevant treatment records must be obtained and associated with the record.  38 C.F.R. § 3.159(c)(2).   

In an April 2011 statement, the Veteran's representative filed an informal claim of whether the January 1978 rating decision denying service connection for a back condition, diagnosed as a cervical spine strain, was based on clear and unmistakable error (CUE).  This issue has not been adjudicated by the RO.  The issue of entitlement to an initial disability rating in excess of 20 percent for cervical spine strain with degenerative disc disease is inextricably intertwined with the pending claim for whether the January 1978 rating decision denying service connection for a back condition was based on CUE.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is remanded for the following actions:

1.  The RO must undertake all indicated development in response to the claim of whether the January 1978 rating decision denying service connection for a back condition was based on CUE and then adjudicate the claim.  The Veteran must be informed of his appellate rights with respect to the decision.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all healthcare providers who have evaluated or treated him for cervical and lumbosacral spine disorders, as well as a shoulder disorder.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained, to include SSA medical records and determinations, as well as all VA medical records since January 2011.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond. 

3.  Once the above actions have been completed, the RO must readjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

